DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,394,224. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite determining a first output voltage, charging for a duration in response to the voltage being less than a threshold, rebooting the device, after rebooting determining a second output voltage, providing a user prompt if the second voltage is less than the cutoff, and shutting down the device. The dependent claims further correlate in a one-to-one manner. 
Claims of the instant application 17/865,259
Claims of conflicting U.S. Patent No. 11,394,224
1. An automated process performed by a device that is powered by a battery, the automated process comprising: determining a first output voltage of the battery; charging the battery for a duration of time between three and seven seconds in response to the first output voltage being less than a cutoff voltage; rebooting the device; after the rebooting, determining a second output voltage of the battery; determining if the second output voltage is less than the cutoff voltage and, if so, providing a user prompt indicative of battery fault; and shutting down the battery-operated device.

12. A battery-operated device comprising: a battery having a voltage output; a charging circuit for charging the battery in response to a charging control signal; a processor configured to: perform a first measurement of the voltage output of the battery; control the charging circuit to charge the battery for a duration of time in response to the first measurement being less than a predetermined lower voltage limit; reboot the battery-operated device after controlling the charging circuit for the duration of time; perform a second measurement of the voltage output of the battery after the reboot; and if the second measurement of the voltage output is less than the predetermined lower voltage limit, generate a user prompt indicative of a battery fault and shut down the battery-operated device.
1. A method comprising: initiating a processor operative to perform a function within a battery-operated device; determining a first output voltage of a battery; charging the battery with a battery charger for a duration of time between three and seven seconds in response to the first output voltage being less than a cutoff voltage; rebooting the battery-operated device; determining a second output voltage of the battery; providing a user prompt indicative of battery fault in response to the second output voltage being less than the cutoff voltage; and shutting down the battery-operated device.

9. A battery-operated device comprising: a battery having a voltage output and wherein the battery is operative to disconnect the voltage output in response to a charge level being below a lower voltage limit; a charging circuit for charging the battery in response to a charging control signal; a processor for determining a first determination of the voltage out of the battery, generating a charging control signal to control the charging circuit to charge the battery for a duration of time between three and seven seconds in response to the first determination being less than the lower voltage limit, for rebooting the battery-operated device, for determining a second determination of the voltage out of the battery, for generating a user prompt indicative of battery fault in response to the second determination being less than the lower voltage limit, and for shutting down the battery-operated device.


Allowable Subject Matter
Claims 1-19 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection presented above.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “determining a first output voltage of the battery; charging the battery for a duration of time in response to the first output voltage being less than a cutoff voltage; rebooting the device; after the rebooting, determining a second output voltage of the battery; determining if the second output voltage is less than the cutoff voltage and, if so, providing a user prompt indicative of battery fault; and shutting down the battery-operated device.”
Claims 2-11 and 13-19 depend from the claims above and would be allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,524,602 to Kuwabara et al. discloses a charge control device wherein an output voltage generator is shut off when the output voltage of a battery becomes too low and restarts once the battery voltage recovers. However, Kuwabara fails to disclose at least the claimed “determining a first output voltage of the battery; charging the battery for a duration of time in response to the first output voltage being less than a cutoff voltage; rebooting the device; after the rebooting, determining a second output voltage of the battery; determining if the second output voltage is less than the cutoff voltage and, if so, providing a user prompt indicative of battery fault; and shutting down the battery-operated device.”
US 2013/0207618 to Renken et al. discloses a method for recharging a battery and detecting an over-discharged mode for recovery in which a battery threshold is determined and if less performs a charging mode followed by another voltage check for determining an end of battery life. However, Renken fails to disclose rebooting of the device following by a second determination and a shutdown as claimed. 
US 2017/0139012 to Smith discloses a battery life notification circuit wherein a trigger event includes monitoring for a rebooting of the device. However, Smith fails to disclose first and second determinations of voltage output and shutting down of the device as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859